NUMBER 13-12-00592-CR

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


THE STATE OF TEXAS,                                                          Appellant,


                                            v.

JOSEPH MONTANO,                                                                Appellee.


                     On appeal from the 36th District Court
                        of San Patricio County, Texas.


                           MEMORANDUM OPINION

  Before Chief Justice Valdez and Justices Benavides and Longoria
           Memorandum Opinion by Chief Justice Valdez
       Appellee, Joseph Montano, was charged with felony driving while intoxicated as

a repeat felony offender. See TEX. PENAL CODE ANN. § 49.09 (West 2011). Appellee

filed a motion to suppress the initial traffic stop arguing that the officer lacked probable

cause to initiate the stop. The trial court found that appellee’s actions did not constitute
a violation of Texas Transportation Code section 547.333, and therefore granted his

motion to suppress. See TEX. TRANSP. CODE ANN. § 547.333(c)(1)(B) (West 2011).

      By a single issue, the State appeals the trial court’s order granting appellee’s

motion to suppress. We affirm.

                                   I.     BACKGROUND

      On January 14, 2012, at approximately 2:56 a.m., appellee was driving down

North Frio Street in Mathis, Texas, while displaying his high beam (bright) lights. At the

hearing on the appellee’s motion to suppress, Officer Frank Sanchez, the arresting

officer in this case, testified that he was stopped at the stop sign at the intersection of

Laredo Street and North Frio Street, sitting perpendicular to Frio Street, when he

noticed appellee’s vehicle approaching the intersection. He further testified that at no

point was he oncoming to appellee’s vehicle, nor was appellee’s vehicle behind his at

any point. At this time, appellee and Officer Sanchez’s vehicles were the only vehicles

on the road.

      As appellee’s vehicle approached the intersection of North Frio and Laredo

streets, Officer Sanchez turned his head to look toward appellee’s vehicle and the bright

lights from appellee’s vehicle shone into the officer’s eyes.      Believing that a traffic

violation had occurred under section 547.333 of the Texas Transportation Code, which

sets forth the proper settings for multiple-beam lighting while driving, the officer then

turned right on North Frio Street after appellee’s vehicle had passed the intersection of

Laredo and North Frio and began to follow appellee’s vehicle.          After following the

vehicle for some time, the officer initiated a traffic stop of appellee. Upon contact with




                                            2
appellee, the officer noticed signs of intoxication and arrested appellee for felony driving

while intoxicated as a repeat offender. See TEX. PENAL CODE ANN. § 49.09.

       Appellee filed a motion to suppress the traffic stop arguing that he did not commit

a traffic offense under the Texas Transportation Code section 547.333. The trial court

granted the motion to suppress finding that although appellee’s bright lights were

projected into the officer’s eyes, the officer was not an approaching vehicle operator

because his vehicle was stopped, perpendicular to appellee’s vehicle, at an intersection,

and therefore the officer lacked probable cause to initiate the stop. The State now

appeals the trial court’s ruling arguing that it abused its discretion in granting appellee’s

motion to suppress.

                                II.    STANDARD OF REVIEW

       We apply a bifurcated standard of review, giving “almost total deference to a trial

court's determination of historical facts” and reviewing de novo the court's application of

the law to the facts. Guzman v. State, 955 S.W.2d at 88–89. In a suppression hearing,

the trial judge serves as the sole trier of fact and judge of the credibility of the witnesses

and the weight to be given to their testimony. State v. Ballard, 987 S.W.2d 889, 891

(Tex. Crim. App. 1999). “A suppression ruling includes two types of trial-judge rulings;

historical factual findings, often based on credibility determinations (subject to an abuse-

of-discretion review), and ultimate legal rulings that determine whether reasonable

suspicion or probable cause existed (subject to de novo review).” State v. Mendoza,

365 S.W.3d 666, 669 (Tex. Crim. App. 2012); see also Guzman, 955 S.W.2d at 85, 87

(citing Ornelas v. United States, 517 U.S. 690, 699 (1996)). When the trial court makes

explicit findings of fact, as it has done in the instant case, we give deference to those



                                              3
findings. State v. Sheppard, 217 S.W.3d 281, 286 (Tex. Crim. App. 2008). We view the

record in the light most favorable to the trial court’s ruling, and we will sustain its ruling if

it is reasonably supported by the record and is correct on any theory of law applicable to

the case. State v. Dixon, 206 S.W.3d 587, 590 (Tex. Crim. App. 2006); Romero v.

State, 800 S.W.2d 539, 543 (Tex. Crim. App. 1990).

                                   III.    APPLICABLE LAW

       A police officer may lawfully stop a motorist who has committed a traffic violation.

Garcia v. State, 827 S.W.2d 937, 944 (Tex. Crim. App. 1992).                A traffic stop is a

detention, and therefore must be reasonable under both the United States and Texas

Constitutions. U.S. CONST. amend. IV; see Terry v. Ohio, 392 U.S. 1, 16 (1968); TEX.

CONST. art. I, § 9; Davis v. State, 947 S.W.2d 940, 945 (Tex. Crim. App. 1997). When a

police officer stops a defendant without a warrant and without the defendant’s consent,

the State has the burden of proving the reasonableness of the stop at a suppression

hearing. Russell v. State, 717 S.W.2d 7, 9–10 (Tex. Crim. App. 1986); Reha v. State,

99 S.W.3d 373, 375 (Tex. App.—Corpus Christi 2003, no pet.); Hernandez v. State, 983
S.W.2d 867, 869 (Tex. App.—Austin 1998, pet. ref’d). As a general matter, a stop is

reasonable when a police officer has probable cause to believe that a traffic violation

has occurred. Whren v. United States, 517 U.S. 806, 810 (1996); Walter v. State, 28
S.W.3d 538, 542 (Tex. Crim. App. 2000); see also Hale v. State, Nos. 13-01-251-CR,

13-01-252-CR, 2002 Tex. App. LEXIS 2912, at *9 (Tex. App.—Corpus Christi, Apr. 25,

2002) (mem. op., not designated for publication.)

       The State is not required to prove that an individual actually committed a traffic

violation, but only that the officer’s stop was based on a reasonable belief that a



                                               4
violation was in progress. Tex. Dep't of Pub. Safety v. Fisher, 56 S.W.3d 159, 163 (Tex.

App.—Dallas 2001, no pet.); see also Texas Dep’t. of Pub. Safety v. Echols, No. 13-06-

414-CV, 2007 WL 2012875 (Tex. App.—Corpus Christi July 12, 2007, no pet.) (mem.

op., not designated for publication) (citing Green v. State, 93 S.W.3d 541, 544 (Tex.

App.—Texarkana 2002, pet. ref'd). However, an officer’s reasonable suspicion that a

motorist has committed an alleged traffic violation cannot be based on a mistaken

understanding of traffic laws. United States v. Granado, 302 F.3d 421, 423 (5th Cir.

2002); United States v. Lopez-Valdez, 178 F.3d 282, 289 (5th Cir. 1999); Fowler v.

State, 266 S.W.3d 498, 504 (Tex. App.—Fort Worth 2008, pet. ref’d) (reasoning that to

hold that “an officer's ignorance of the law will somehow satisfy the Fourth Amendment

and rise to the level of reasonable suspicion . . . would transform the Fourth

Amendment's objective standard into a subjective standard dependent on the whims of

the police's “understanding" of the law”); Goudeau, 209 S.W.3d at 716. Furthermore,

an officer’s honest yet mistaken understanding of the traffic law that serves as his basis

for initiating a stop is not an exception to the reasonable suspicion requirement. Lopez-

Valdez, 178 F.3d at 289 (refusing to find a good-faith exception to the exclusionary rule

when an officer’s subjective belief that a traffic violation has occurred serves as the

basis for his stop, when in fact, there has been no violation).

                                    IV.    DISCUSSION

       The State argues that Officer Sanchez’s traffic stop of appellee was reasonable

and that, therefore, the trial court erred by granting appellee’s motion to suppress. We

disagree.




                                             5
        Based on Officer Sanchez’s testimony, the trial court concluded that because

Officer Sanchez was stopped perpendicular to appellee and was not an approaching

vehicle operator, the evidence did not support the officer’s reasonable belief that a

violation of the traffic code had occurred. Officer Sanchez testified that he stopped

appellee based on his belief that he had committed a violation of Texas Transportation

Code § 547.333(c)(1)(B), which requires that an operator of a motor vehicle

“approaching an oncoming vehicle” within 500 feet shall distribute light so that no part

of the “high-intensity portion of the lamp projects into the eyes of an approaching vehicle

operator.”1 TEX. TRANSP. CODE ANN. § 547.333(c)(1)(B). Therefore, the statute sets out

that to commit a traffic violation, an offender must project high-intensity light into the

eyes of an approaching vehicle operator, and that vehicle operator must be oncoming.

Id. Officer Sanchez explicitly testified that he was not an oncoming vehicle operator and

that he was stopped perpendicular to appellant.2 Further, Officer Sanchez testified that,


        1
           The State also claims that the trial court improperly applied the higher standard of probable
cause, rather than reasonable suspicion. Notably, the trial court’s discussion of probable cause was
appropriate, as under Texas and federal case law, “[a]s a general matter, a stop is reasonable when a
police officer has probable cause to believe that a traffic violation has occurred.” Walter v. State, 28
S.W.3d 538, 542 (Tex. Crim. App. 2000); Whren v. United States, 517 U.S. 806, 810 (1996). Regardless,
whether we apply reasonable suspicion or probable cause, the law central to our analysis is the same,
that an officer’s belief that an alleged traffic violation has occurred cannot be based on a mistaken
understanding of traffic laws. United States. v. Granado, 302 F.3d 421,423 (5th Cir. 2002); United States
v. Lopez-Valdez, 178 F.3d 282, 289 (5th Cir. 1999); Fowler v. State, 266 S.W.3d 498, 504 (Tex. App.—
Fort Worth 2008, pet. ref’d); Goudeau, 209 S.W.3d at 716; see also Neal v. State, 256 S.W.3d 264, 280
(Tex. Crim. App. 2008) (“Reasonable suspicion exists if an officer has specific and articulable facts that,
taken together with rational inferences from those facts, would lead the officer to reasonably suspect that
a particular person has engaged or soon will engage in criminal activity.”).
        2
           Regardless, relying on Seat v. State, the State contends that the trial court misinterpreted the
traffic code in finding that Officer Sanchez was not an approaching vehicle. The Court in Seat v. State,
however, applied a different part of the statute, addressing different conduct. See Seat v. State, No. 07–
05–0429–CR, 2007 Tex. App. LEXIS 9426, at *6–10 (Tex. App.—Amarillo Nov. 30, 2007, no pet.) (mem.
op., not designated for publication). The court affirmed the denial of appellant’s motion to suppress
evidence resulting from an officer’s traffic stop based on a violation of Texas Transportation Code section
547.333(c)(2), which states that “an operator approaching a vehicle from the rear within 300 feet may not
select the uppermost distribution of light.” Id.; See TEX. TRANSPORTATION CODE ANN. §§ 547.333 (c)(2),
547.333 (c)(1). There is no requirement under section 547.333(c)(2) that there be an oncoming

                                                    6
at the time of the incident, there were no other vehicles on the road that could have

been oncoming to or approaching appellee’s vehicle.                    Therefore, because Officer

Sanchez testified that there was no oncoming or approaching vehicle, no objective facts

existed in the record to support probable cause or reasonable suspicion, based on a

proper understanding of the law, that a traffic violation had occurred. See TEX. TRANSP.

CODE ANN. § 547.333 (c)(1)(B); Granado, 302 F.3d at 423; see also Lopez-Valdez, 178
F.3d at 289.

        We overrule the State’s sole issue.

                                         V.      CONCLUSION

        We affirm.

                                                        __________________
                                                        ROGELIO VALDEZ
                                                        Chief Justice


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
11th day of July, 2013.




approaching vehicle operator. Therefore, in the present case, the State’s reference to Seat has no
applicability to the trial court’s finding that the officer was not an oncoming approaching vehicle under
section 547.33(c)(1). Instead, the State’s reference to the Seat case only serves to highlight that there
must be an oncoming approaching vehicle for a violation of section 547.333(c)(1) to occur, as if this was
not required, the section immediately following, 547.33(c)(2), prohibiting the use of high beams when
approaching a vehicle from the rear, would be entirely superfluous.

                                                   7